                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF MARYLAND
                                   Southern Division

UNITED STATES OF AMERICA                       *

v.                                             *       Case No. 17-cr-0268-PWG

QUINCY O’NEILL TAYLOR                          *

*      *       *       *       *       *       *       *       *       *       *       *       *


                           MEMORANDUM OPINION AND ORDER

       This Memorandum Opinion and Order addresses Defendant Quincy O’Neill Taylor’s

Renewed Emergency Motion for Compassionate Release Pursuant to 18 U.S.C. § 3582(c)(1)(A)(i),

ECF No. 94 (“Def.’s Mot.”). 1 Mr. Taylor is currently incarcerated at FCI Fairton in Fairton, NJ,

where he is serving a sentence of 120 months. Judgment 2 (ECF No. 34); bop.gov/inmateloc/ (last

visited July 8, 2021). In his renewed motion, Mr. Taylor again seeks a reduction of his sentence

to time served, or in the alternative to supervised release with home confinement, citing his medical

conditions as well as a December 29, 2020 positive diagnosis for COVID-19. Def.’s Mot 1. I

have reviewed all the materials 2 and find a hearing unnecessary. See Loc. R. 105.6 (D. Md. 2018).

For the reasons discussed below, Mr. Taylor’s motion is DENIED.

                                           BACKGROUND

       As I stated in my earlier memorandum opinion ruling on Mr. Taylor’s first motion, on

December 1, 2017, Mr. Taylor pleaded guilty to one count of Conspiracy to Distribute and Possess

with Intent to Distribute 500 Grams or More of Cocaine, in violation of 21 U.S.C. § 846, and to


1
        While the Government argues Mr. Taylor has filed an untimely motion for reconsideration that is
time-barred, Gov’t Opp. 2, ECF No. 101, Mr. Taylor’s motion raises new grounds for relief: namely, his
COVID-19 diagnosis. Therefore, I will not construe the motion as one for reconsideration.
2
        The motion is fully briefed. See ECF Nos. 94, 101, 107 and 109.
one count of Possession of a Firearm in Furtherance of a Drug Trafficking Crime, in violation of

18 U.S.C. § 924(c)(1)(A)(i). Plea Agreement 1 (ECF No. 25). On February 7, 2018, this Court

sentenced Mr. Taylor to a total of 120 months’ imprisonment. Judgment 2. In light of the

prescribed mandatory minimums, Mr. Taylor’s sentence reflected the lowest possible sentence

permitted under the law. Sentencing Tr. 14 (Sept. 24, 2018) (ECF No. 41). Mr. Taylor’s estimated

release date is September 26, 2026. bop.gov/inmateloc/ (last visited July 8, 2021).

        The first motion sought compassionate release on the basis of Mr. Taylor’s hypertension

and obesity putting him at an increased risk of becoming severely ill should he contract COVID-

19. Mem. Op. 2, ECF No. 85. The Government opposed Mr. Taylor’s motion, arguing that he

failed to show extraordinary and compelling circumstances, that the § 3553(a) factors did not favor

release, and that he remained a danger to the community. Id. In denying the motion, I found Mr.

Taylor’s health conditions did not amount to extraordinary and compelling circumstances

sufficient to justify release. More importantly, I found that he remained a danger to the community

and that the § 3553(a) factors did not favor release. Id. at 5–7.

                                            DISCUSSION

        Ordinarily, a court “may not modify a term of imprisonment once it has been imposed.” 18

U.S.C. § 3582(c); see United States v. High, 997 F.3d 181, 185 (4th Cir. 2021). However, there is

an exception when modification is “expressly permitted by statute.” 18 U.S.C. § 3582(c)(1)(B).

Here, Mr. Taylor again requests a modification of his sentence for “compassionate release” under

the First Step Act, as amended. 3 The First Step Act permits a defendant to petition a federal court


3
        The “compassionate release” provision of the 1984 First Step Act, codified at 18 U.S.C. §
3582(c)(1)(A)(i), permitted a court to alter a sentence only upon a motion by the Director of the BOP. In
2018 Congress amended the compassionate release mechanism when it enacted the First Step Act of 2018.
See Pub. L. 115-391, 132 Stat. 5239 (2018). As amended, the compassionate release provision allows the
Court to act on a motion for compassionate release filed by a defendant.


                                                     2
directly after exhausting all administrative rights whenever “extraordinary and compelling

reasons” warrant a reduction in sentence. 18 U.S.C. § 3582(c)(1)(A)(i). Under the statute, I must

do the following: (1) determine whether the petitioner has fully exhausted all administrative

remedies or 30 days have passed since the Bureau of Prisons (“BOP”) received the request; (2)

determine whether “extraordinary and compelling reasons” warrant a sentence reduction that is

“consistent” with applicable policy statements issued by the Sentencing Commission; and (3)

consider the sentencing factors set forth in 18 U.S.C. § 3553(a) “to the extent that they are

applicable.” Id. § 3582(c)(1)(A).

I.     Administrative Exhaustion

       A court may only consider a prisoner’s motion for compassionate release if the prisoner

has “fully exhausted all administrative rights to appeal a failure of the BOP to bring a motion on

the defendant’s behalf” or if 30 days have passed since the warden of a defendant’s facility

received such a request. 18 U.S.C. § 3582(c)(1)(A). As I previously found, this condition is

satisfied. Mem. Op. 4, ECF No. 85.

II.    Extraordinary and Compelling Reasons

       Second, I must determine whether “extraordinary and compelling reasons” warrant a

sentence reduction and that such a reduction is “consistent” with Sentencing Commission policy

statements. 18 U.S.C. § 3582(c)(1)(A). The Fourth Circuit has found that there is not an applicable

policy statement governing a defendant’s motion for compassionate release. United States v. High,

997 F.3d at 186 (citing United States v. McCoy, 981 F.3d 271, 281 (4th Cir. 2020)). Additionally,

I join with the majority of courts finding that 18 U.S.C. § 3582(c)(1)(A)(i) as amended grants

courts with independent discretion to decide whether there are “extraordinary and compelling

reasons” to modify a sentence, and that the statute does not require a court to defer to the




                                                  3
Sentencing Commission’s policy statements regarding this question. See United States v. Wise,

Criminal No. ELH-18-72, 2020 WL 2614816, at *7-9 (D. Md. May 22, 2020) (holding the same

and collecting cases).    As the Fourth Circuit observed, district courts have discretion to

independently assess whether circumstances meet the extraordinary and compelling threshold.

McCoy, 981 F.3d at 281–82. More specifically, “district courts are ‘empowered . . . to consider

any extraordinary and compelling reason for release that a defendant might raise.’” Id. at 284

(citing United States v. Zullo, 976 F.3d 228, 230 (2d Cir. 2020)). However, while not binding, the

Sentencing Commission’s policy statements may provide useful guidance. Id. at 279 (citing

United States v. Bryant, Crim. No. 95-202-CCB-3, 2020 WL 2085471, at *2 (D. Md. Apr. 30,

2020), aff’d sub nom. United States v. McCoy, 981 F.3d 271 (4th Cir. 2020)).

       The Sentencing Commission’s policy statements in U.S.S.G. § 1B1.13 provide guidance

here. Section 1B1.13 recites the language of 18 U.S.C. § 3582(c)(1)(A) before it was amended in

2018, including the statement that “the defendant is not a danger to the safety of any other person

or to the community.” U.S.S.G § 1B1.13(2). The commentary to the policy statement provides

four examples of what constitutes “extraordinary and compelling reasons” for a sentence

reduction: (1) medical condition of the defendant; (2) age of the defendant; (3) family

circumstances; and (4) a catch-all “other reasons.” U.S.S.G. § 1B1.13 app. note 1(A)–(C); see

also McCoy, 981 F.3d at 280–81.

       The Fourth Circuit notes that “COVID-19 raises medical issues in the prison context that

are particularly serious — it is highly communicable; it is aggravated by certain other medical

conditions; and it can be lethal.” High, 997 F.3d at 185. An inmate may present an extraordinary

and compelling reason related to COVID-19, and district courts have discretion in resolving such

motions. Id. Judges in this Court have found that the standard of extraordinary and compelling




                                                  4
reasons was met during the COVID-19 pandemic where defendants have serious medical problems

that placed them at high risk for complications if they contracted COVID-19. See, e.g., United

States v. Jennings, Case No. 13-cr-46-PWG, 2020 WL 4748462, at *4 (D. Md. Aug. 17, 2020)

(citing cases in this Court and other courts, and the application to multiple serious conditions).

Certainly, the situation regarding COVID-19 is rapidly evolving, and new information about the

virus and risk factors must be taken into account, as well as the changing conditions at prison

facilities, for better or worse.

        While Mr. Taylor’s initial motion relied on his hypertension and obesity—and the

additional risk those conditions invite when COVID-19 is present in BOP facilities—to argue

extraordinary and compelling reasons were present, Mr. Taylor now adds to his reasons his

December 29, 2020 COVID-19 diagnosis. Mr. Taylor states his diagnosis, combined with a rapid

increase in cases at FCI Fairton, shows that the BOP has failed to properly manage the pandemic.

Def.’s Mot. 4.

        In its opposition, the Government argues Mr. Taylor still cannot present evidence sufficient

to overcome my earlier finding that he does not meet the extraordinary and compelling

circumstances threshold. Specifically, the Government argues Mr. Taylor’s COVID-19 diagnosis

is insufficient to meet this standard because Mr. Taylor was asymptomatic during the course of his

illness. Gov’t Opp. 3 (citing Medical Records at 1–3, 36–37 Ex. A to Gov’t Opp., ECF No. 101-

1).

        While I am concerned with the potential for debilitating and fatal outcomes as a result of

Mr. Taylor’s diagnosis, and am aware of the unknowns regarding the course of this disease, Mr.

Taylor has not shown that his particular diagnosis poses any increased threat to his physical health

beyond those health complications already present. The medical records, which the Government




                                                  5
provided, show Mr. Taylor received regular consultations after his diagnosis and that he received

treatment for his other preexisting conditions. While Mr. Taylor correctly points out that these are

in fact chronic conditions, Def.’s Reply 3, ECF No. 107, they are chronic conditions for which he

receives regular medication and medical oversight. Accordingly, I find that Mr. Taylor has failed

to present sufficient evidence for me to revisit my earlier finding that he does not meet this

threshold. As the Government argues, and the medical records support, Mr. Taylor’s diagnosis

was not severe—he reported no symptoms. An asymptomatic case, in this instance, is not enough

to show extraordinary and compelling circumstances. But even if it were, the § 3553(a) factors

and Mr. Taylor’s potential dangerousness to the community undermine his motion.

III.   Sentencing Factors

       A finding of “compelling and extraordinary reasons” is a necessary but not sufficient

condition for compassionate release. I must also consider the factors set forth in 18 U.S.C. §

3553(a) “to the extent that they are applicable.” 18 U.S.C. § 3582(c)(1)(A). Those factors are: (1)

“the nature and circumstances of the offense and the history and characteristics of the defendant;”

(2) “the need for the sentence imposed;” (3) “the kinds of sentences available;” (4) the sentencing

guideline ranges; (5) “any pertinent policy statement;” (6) “the need to avoid unwarranted sentence

disparities among defendants with similar records;” and (7) “the need to provide restitution to the

victims of the offense.” 18 U.S.C. § 3553(a).

       Here, nothing changes my earlier conclusion that

       granting release at this time would be inconsistent with the sentencing factors set
       forth in § 3553(a). Mr. Taylor pleaded guilty to one count of Conspiracy to
       Distribute and Possess with Intent to Distribute 500 Grams or More of Cocaine, as
       well as one count [of] Possession of a Firearm in Furtherance of a Drug Trafficking
       Crime. The presentence report assigned Mr. Taylor a criminal history score of zero.
       Presentence Investigation Report 9 (ECF No. 29). Mr. Taylor’s combined sentence
       of 120 months was the lowest sentence permissible by law, and as this Court noted
       during sentencing, did not adequately reflect the crime nor Mr. Taylor’s lack of a



                                                  6
       criminal history. However, this Court is cognizant of the inextricable link between
       drug trafficking and violence, propagated through the use of firearms, and
       acknowledges Congress’ intent to punish conduct that combines the two with a
       substantial period of incarceration, as evidenced by prescribing the mandatory
       minimums.

Mem. Op. 6, ECF No. 85. While Mr. Taylor argues that he has not received disciplinary infractions

while incarcerated, but has completed programming such as the residential drug treatment

program, has maintained employment as an orderly, and scores at the minimum on the BOP’s

“Male Pattern Risk Scoring” assessment, Def.’s Mot. 7–8, these factors do not override the

aforementioned link between drug trafficking and violent crime, nor do they meaningfully refute

the Congressional intent behind the sentence here, which I am bound to consider. Mr. Taylor’s

accomplishments thus far in prison are commendable, but those accomplishments notwithstanding,

I find that there remains a need for the original sentence that I imposed.

       Mr. Taylor has also supplemented his motion, noting a recent concurrence from the Fourth

Circuit in which Judge Gregory stated that courts may grant compassionate release in any case;

the amount of time a defendant has served or must still serve should not affect a defendant’s

eligibility for compassionate release. Def.’s Supp. 1, ECF No. 109 (citing United States v. Kibble,

992 F.3d 326, No. 20-7009, 2021 WL 1216543 at *6–7 (4th Cir. Apr. 1, 2021) (“[W]hen

extraordinary and compelling circumstances exist, even the most serious offenders may be eligible

for mercy.”)). But Judge Gregory also observed that the length of sentence remaining may be a

factor worth considering under the § 3553(a) factors and, more importantly, that it would only be

reversible error where a court found the sentence to be a dispositive factor. When addressing the

remaining duration of Mr. Taylor’s sentence in my earlier opinion, I observed that release at that

time (and at this time) would be inconsistent with Congress’ intent to impose severe punishments

upon those convicted of serious gun and drug offenses. Mem. Op. 6. To be clear, that Mr. Taylor




                                                   7
has over five years of his sentence remaining is not a dispositive factor in denying his motion. But

the fact he received such a lengthy sentence is relevant to finding the § 3553(a) factors do not favor

release at this time, namely that Mr. Taylor stands convicted of a severe offense, Congress

endorsed a need for a lengthy sentence in these circumstances, and the policy underlying the

offense is to protect against and punish crimes combining guns and drugs.

        Considering all of the circumstances, I find that granting release at this time remains

inconsistent with the sentencing factors set forth in § 3553(a) for the reasons states above.

                                          CONCLUSION

        The Court recognizes the seriousness of the COVID-19 pandemic and the risks that Mr.

Taylor faces based on his medical conditions and the fact of his confinement during a deadly global

pandemic. However, I find that he still fails to present extraordinary and compelling circumstances

sufficient to justify release but that even if he did, the § 3553(a) factors do not militate in favor of

release. Therefore, Mr. Taylor’s motion for compassionate release is denied.

                                               ORDER

         For the reasons stated in this Memorandum Opinion and Order, it is this 9th day of July

 2021, hereby ORDERED that Mr. Taylor’s Renewed Emergency Motion for Compassionate

 Release Pursuant to 18 U.S.C. § 3582(c)(1)(A)(i), ECF No. 94 is DENIED.




                                                                          /S/
                                                                     Paul W. Grimm
                                                                     United States District Judge




                                                    8
